UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6958



RAYMOND WAGSTAFF-EL,     Individually   and   on
behalf of himself,

                                              Plaintiff - Appellant,

          versus

CITY OF BALTIMORE, in its Official Capacity,
as a Municipal Corporation and Enterprise; C.
LOUIS DAVIS, Individually as an Employee and
in his Official Capacity as Ranking Detective
of the Baltimore City Police Department, an
Enterprise; ALBERT HEINBAUGH, Individually as
an Employee and in his Official Capacity as
Police Officer of the Baltimore City Police
Department, an Enterprise; JAMES HENDERSON,
Individually as an Employee and in his Offi-
cial Capacity as Police Officer of the Balti-
more City Police Department, an Enterprise;
SAMUEL M. WICHNER, Individually as an Employee
and in his Official Capacity as Case Agent of
the F.B.I., an Enterprise; RAYMOND C. BLOOMER,
Jr., Individually as an Employee and in his
Official Capacity as Special Agent of the
F.B.I., an Enterprise; EMORY WATERS, Individu-
ally as an Employee and in his official Capac-
ity as a Special Agent of the F.B.I, an Enter-
prise; PROVIDENT SAVINGS BANK, a/k/a Provident
Bank of Maryland, in its Official Capacity as
a Baltimore Enterprise, doing business as an
FDIC Member Bank; CHARLOTTE A. THANNER, Indi-
vidually as an Employee and in her Official
Capacity as an Agent of Provident Savings
Bank, an Enterprise; JUDITH L. KAISER, Indi-
vidually as an Employee and in her Official
Capacity as an Agent of Provident Savings
Bank, an Enterprise; BONNIE HICKS, Individu-
ally as an Employee and in her Official Capac-
ity as an Agent of Provident Savings Bank, an
Enterprise; DAVID F. MISTER, Individually as
an Employee and in his Official Capacity as a
Member of Ruppersberg, White, Winter, Clark &
Mister Law Firm, an Enterprise; CYNTHIA
MILLER, a/k/a Cynthia Winkler, Individually as
a former Employee and in her Official Capacity
as former Legal Secretary of Ruppersberg,
White, Winter, Clark & Mister Law Firm, an
Enterprise; PAUL ROSENBERG, Individually as an
Employee and in his Official Capacity as a
United States Magistrate, an Enterprise; FRANK
A. KAUFMAN, Individually as an Employee and in
his Official Capacity as a United States
Court, an Enterprise; CARMINA HIGHES, Individ-
ually as an Employee and in her Official Ca-
pacity as an Assistant United States Attorney
for the United States Attorney's Office in
Baltimore Maryland, an Enterprise; GERALD R.
DOUGHER, Individually as an Employee and in
his Official Capacity as a Special Agent of
the F.B.I., an Enterprise; ROGER D. KUHLEMAN,
Individually as an Employee and in his Offi-
cial Capacity as Case Agent of the F.B.I., an
Enterprise; H. THOMAS MOORE, Individually as
an Employee and in his Official Capacity as
Special Agent of the F.B.I., an Enterprise;
WILLIAM D. QUARLES, Individually as an Employ-
ee and in his Official Capacity as Assistant
United States Attorney for the United States
Attorney's Office in Baltimore Maryland, an
Enterprise; BRICE WIDDOWSON, Individually as
an Employee and in his Official Capacity as
Police Officer of the Baltimore City Police
Department, an Enterprise; JAMES SAVAGE, Indi-
vidually as an Employee and in his Official
Capacity as United States Attorney for the
United States Attorney's Office in Baltimore,
Maryland, an Enterprise; LAWRENCE WAGSTAFF,
Individually and in his Official Capacity as
an Agent of the United States Attorney's
Office in Baltimore, Maryland, an Enterprise;
FREDERICK J. SULLIVAN, Individually as an
Employee and in his Official Capacity as a
Member of Sullivan Law Firm, and Enterprise;
VERONICA MARIE CLARKE, Individually as an
Employee and in her Official Capacity as
Assistant United States Attorney for the
United States Attorney's Office in Baltimore,
Maryland, an Enterprise; CHRISTOPHER OHLY,
Individually as an Employee and in his Of-
ficial Capacity as former Assistant United


                      2
States Attorney for the United States Attor-
ney's Office in Baltimore, Maryland, an
Enterprise; CATHERINE C. BLAKE, Individually
as an Employee and in her Official Capacity as
Assistant United States Attorney for the
United States Attorney's Office in Baltimore,
Maryland, an Enterprise; MARK H. KOLMAN, In-
dividually as an Employee and in his Official
Capacity as Assistant United States Attorney
for the United States Attorney's Office in
Baltimore, Maryland, an Enterprise; MARTIN S.
HIMELES, Individually as an Employee and in
his Official Capacity as Assistant United
States Attorney for the United States Attor-
ney's Office in Baltimore, Maryland, an Enter-
prise; LINDA CHATMAN THOMSEN, Individually as
an Employee and in her Official Capacity as
Assistant United States Attorney for the
United States Attorney's Office in Baltimore,
Maryland, an Enterprise; JOSEPH H. YOUNG, In-
dividually and an Employee and in his Official
Capacity as a United States Court, an Enter-
prise; J. FREDERICK MOTZ, Individually as an
Employee and in his Official Capacity as a
United States Court, an Enterprise; SYLVESTER
WILSON, Individually and as an Employee and in
his Official Capacity as an Officer of the
U.S. Parole and Probation Department, an
Enterprise; DANIEL LOPEZ, Individually as an
Employee and in his Official Capacity as
Regional Commissioner of the U.S. Parole
Commission, an Enterprise; WILLIAM D. TENNEY,
Individually as an Employee and in his Offi-
cial Capacity as a Hearing Examiner of the
U.S. Parole Commission, an Enterprise; J.
ROGERS, Individually as an Employee and in his
Official Capacity as a Hearing Examiner of the
U.S. Parole Commission, an Enterprise; KATH-
LEEN J. PINNER, Individually as an Employee
and in her Official Capacity as a Case Analyst
for the U.S. Parole Commission, an Enterprise;
RICHARD THORNBURGH, In his Official Capacity
as United States Attorney General, an Enter-
prise of the Department of Justice; UNITED
STATES PAROLE COMMISSION, In its capacity as
Commission, an Enterprise; JOHN DOE, Warden,
in his Official Capacity as Representative of
Attorney General, an Enterprise; W.M. CAMP-
BELL, In his Official Capacity as Repre-
sentative of Attorney General, an Enterprise;


                      3
FEDERAL BUREAU OF INVESTIGATION, In its Offi-
cial Capacity as an Investigative Organi-
zation, an Enterprise, Individually and
Officially on behalf of all,

                                         Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-94-
1411-L)


Submitted:   October 8, 1996         Decided:   November 19, 1996


Before HALL and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Raymond Wagstaff-El, Appellant Pro Se. Robert Charles Verderaime,
VERDERAIME & DUBOIS, Baltimore, Maryland; Ward Baldwin Coe, III,
WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland; George Levi
Russell, III, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                4
PER CURIAM:

     Raymond Wagstaff-el appeals from the district court's order

dismissing his action under the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C.A. §§ 1962 & 1964(c) (West 1984 & Supp.

1996). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-
ing of the district court. Wagstaff-El v. City of Baltimore, No.
CA-94-1411-L (D. Md. May 3, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                5